Citation Nr: 1413023	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-44 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a psychiatric disorder, to include schizophrenia, psychosis, and major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Army from December 1978 to December 1981, and served on active duty with the U.S. Marine Corps from September 1986 to November 1987.  The VA Regional Office (RO) in Roanoke, Virginia, made an administrative decision in August 2002 that the Veteran had a discharge under dishonorable conditions, for VA purposes, from his period of Marine Corps service, resulting in a bar to VA benefits on the basis of that service, pursuant to 38 C.F.R. § 3.312(c).  As addressed in the body of this Remand, below, this question of Veteran status for purposes of VA benefits for the period of Marines Corps service is intertwined with the issue on appeal, including based on arguments put forth and evidence presented.  

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying reopening of the claim for service connection for a psychiatric disorder.  

The reopened issue of entitlement to service connection for a psychiatric disorder, to include schizophrenia, psychosis, and major depression, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied by a June 2006 Board decision.

2.  Evidence associated with the claims file since the June 2006 Board decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia, psychosis, and major depression.


CONCLUSION OF LAW

New and material evidence has been submitted since the Board's June 2006 decision, and the Veteran's claim for service connection for a psychiatric disorder, to include schizophrenia, psychosis, and major depression, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection for a psychiatric disorder was denied by a June 2006 Board decision.  That decision was not appealed and therefore it is final.  38 U.S.C.A. § 7104.  Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the June 2006 Board decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).

The claim for service connection for a psychiatric disorder was last denied by the Board in June 2006.  At that time, the Board only considered the Veteran's first period of active service from December 1978 to December 1981 with the U.S. Army, because the second period of service from September 1986 to November 1987 with the U.S. Marine Corps was administratively determined by the RO to be service for which the Veteran was not entitled to VA benefits, based on discharge under dishonorable conditions pursuant to 38 C.F.R. § 3.312(c).  The Board then found that the evidence did not support onset of a psychiatric disorder during the period of Army service, or during the first-year post-service presumptive period applicable to psychoses, and did not otherwise support a causal link to the first period of service, so that the preponderance of the evidence was again incurrence in that period of service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

Since that decision, the Veteran and his representative have presented evidence and arguments in furtherance of the claim, including at an October 2011 hearing before the Board.  Additionally, VA treatment records, as well as voluminous Social Security Administration records have been obtained and associated with the claims folder since that June 2006 decision.  Taken together, this new evidence and the prior evidence inclusive of a January 2006 VA examination, support a picture of schizophrenia, beginning contemporaneous with the Veteran's period of Marine Corps service. 

The Board considers the Veteran's and his representative's arguments to have raised the question of Veteran status for the second period of service, the revisiting of which issue is intertwined with the issue on appeal.  As discussed further in the Remand below, the RO has not obtained service personnel records from the second period of service or the DD214 from that period of service, and did not ascertain or verify the service department characterization of that service interval.  Additionally, the medical records including from that period of service and the opinions of the January 2006 VA examiner, as well as subsequent treatment records, support schizophrenia during that service interval which may have contributed to behaviors for which a dishonorable discharge was found by the RO. 

Thus, taken as a whole, the Board finds the new evidence, which, when considered together with the balance of the evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Reopening of the claim is accordingly warranted.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia, psychosis, and major depression, is reopened, and to this extent only, the appeal is granted.


REMAND

As noted above, the Veteran had a period of active service in the Army from December 1978 to December 1981 for which he received an honorable discharge.  He had a second period of service with the Marine Corps from September 1986 to November 1987, for which he received a discharge under other than honorable conditions, related to his use of illicit substances.  The VA RO in Roanoke, Virginia, in August 2002 made the administrative determination that the Veteran's second period of service was under dishonorable conditions for VA purposes, resulting in a bar to VA benefits, pursuant to  38 C.F.R. § 3.12.  

The Veteran's reopened claim for service connection for a psychiatric disorder turns upon the character of that second period of service.  At his hearing before the Board, the issue of Veteran status/character of discharge issue for the Veteran's second period of service was raised.  38 C.F.R. § 3.12 (2013).  Reconsideration of the character of the Veteran's second period of service for VA benefits purposes is inextricably intertwined with the appealed claim for service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Consideration of the Veteran status issue for the second period of service must include consideration of the mental state of the Veteran when illicit substances were taken during the second service period.  Because the January 2006 VA examiner opined that schizophrenia was present since the second period of service, the question arises whether such a psychosis independent of substance abuse may be considered a mitigating circumstance potentially playing a role in the Veteran's conduct during that period of service which ultimately led to the Veteran's discharge.  

A careful review of the case development reveals that while the RO contacted the National Personnel Records Center (NPRC) in 1991 to ascertain the Veteran's service periods, the NPRC reply was that the service period from December 1978 to December 1981 was honorable but that the period of service from September 1986 to November 1987 was "other."  An NPRC reply in January 1993 informed that records from the second period of service would have to be obtained from the Navy Branch.  The claims file does not reflect that the RO sought, for association with the claims folder, the Veteran's personnel records from that second period of service, with no record of the status of discharge from service beyond "other" as reported by the NPRC.  The Service Form DD214 from that service period is not of record.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the Veteran of what information or evidence is needed in order to substantiate his claim for service connection for a psychiatric disorder, to include schizophrenia, psychosis, and major depression.  This notice must specifically include notice as to the Veteran status issue, as implicated by the RO's August 2002 determination of discharge under dishonorable conditions from the Veteran's Marine Corps service period from September 1986 to November 1987, as well as by evidence supporting onset of schizophrenia during that service interval.  The RO must assist the Veteran by making reasonable efforts to obtain the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his a psychiatric disorder, to include schizophrenia, psychosis, and major depression.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims file.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the Service Department and any other appropriate sources, to obtain all the Veteran's service personnel records from his period of Marine Corps service from September 1986 to November 1987.  This must include all records related to his service discharge, and must include his service Form DD214, and any other issued discharge forms.  All requests, and all records and responses received must be associated with the Veteran's claims file or virtual claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to obtain them, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, with due consideration of any service personnel records and other records obtained, the RO must revisit the administrative determination of character of discharge of the period of Marine Corps service from September 1986 to November 1987, for VA benefits purposes, pursuant to 38 C.F.R. § 3.12, to include whether any psychosis independent of substance abuse was a mitigating circumstance in the Veteran's conduct during the Veteran's period of period of Marine Corps service from September 1986 to November 1987.  The Veteran and his representative must be afforded the appropriate opportunity to respond.  

5.  Thereafter, and after completing all appropriate development, the RO must readjudicate the remand issue.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


